department of the treasury internal_revenue_service washington d c mar g seit la hac7d tax exempt and government entities uniform issue list rarkekekekrerkeekrrererererererereekrerekeee rrkeekreererererereer rrerererekre ere heeererrerererererereererereeee legend taxpayer financial advisor investment firm a investment firm b amount c amount d amount e account f account g ira account h spouse dear rekekeke _ krekeerekrerererkkkkk rr rr rr ka er krekkkeekrerererererekkrkkkr ar kr krekekrekreeekerreerekrerereerekeere kerrerererrrrrrer rrr rrr krkeekeereerererererrrekrerrrererrrere rkerrekrerererererererrexekekerererere krekkeeerererrereer ree rereereereekker krekekerererrerkeeerrerereerereerer rrkekrererererererekrereererereerer kreekrekererkerrereererrereererereerereee rrkekrekekekrrerererrerrrerrreererer eere rerereererkrerererererereeeerreererere krerekreekekreerrrerereeerrererkrere l l kekekekekeekrkrerererkkr ee rk - krrerererrrerekrrrrrrerrr ek kk _ kraeekrererrereekrerrkrkk kr rr ik kekekeekeeerereeraerererrerererrkrerer _ _ - kererekrkrerrerrrkerekeraeerrrrrrere krrekeeereeeererrirekrrererkrrrrekrrae kkkkekererrekerrrrerreekererrrkrre kbekerkrererereererrkrere rrr kekrekeerrereee this is in response to your letter dated date as supplemented by additional correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted by you under penalty of perjury in support of the ruling requested the taxpayer utilizes the services of the financial advisor in matters pertaining to recommended that she retitle her single-name accounts as joint accounts with her spouse following this recommendation the taxpayer instructed the financial advisor to have all of her single-name accounts renamed as joint accounts the financial advisor then forwarded the taxpayer's instructions to investment firm a the organization maintaining the accounts and on october all of the accounts held in the taxpayer's name by investment firm a were retitled in the joint names of the taxpayer and her spouse the financial advisor's database failed to indicate that two of the taxpayer's accounts-account f and account g--were individual_retirement_arrangements iras established and maintained under the rules of sec_408 of the code the financial advisor acknowledges that a clerical_error in his database caused accounts f and g to be listed incorrectly as non-retirement accounts because iras may not be held jointly under the rules of the code investment firm a without notifying either the taxpayer or her financial advisor treated the taxpayer's instructions as a request for the distribution of amounts d and e from ira accounts f and g respectively the taxpayer was issued a met with her financial advisor to review her accounts the taxpayer has not yet attained age wm ts after discovery of this error the financial advisor immediately contacted investment firm a and requested that the transactions involving accounts f and g be reversed investment firm a refused to make the change because more than days had me transfer amount d into ira account h with investment firm b however the transfer of amount d into account h occurred after the expiration of the 60-day rollover period provided for in code sec_408 mee based on the facts and representations presented above you request that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amounts d and e because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines ira_rollovers and provides the rules applicable thereto sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case the taxpayer relied on the faulty advice of her financial advisor who recommended that she retitle all of her single-name accounts as joint accounts with her a spouse following that advice the taxpayer caused all of the accounts that she maintained with investment firm a to be retitled as joint accounts including ira accounts f and g because iras may not be held jointly under the rules of the code investment firm a without notifying either the taxpayer or her financial advisor treated the taxpayer's instructions as a request for the distribution of amounts d and e from accounts f and g respectively the financial advisor's database failed to indicate that accounts f and g were ira accounts while amount d was previously transferred into ira account h with investment firm b albeit after the expiration of the 60-day rollover period none of the funds from amounts d and e were actually distributed to or spent by the taxpayer these funds remained in accounts either at investment firm a or investment firm b therefore pursuant to sec_408 of the code the service hereby waives as ss period of days from the date_of_issuance of this ruling letter to contribute all or a portion of amount e into an ira described in sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this ruling letter has been sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact s ea rrr rrr rrr err rs krekekkerererererkekreerereerereaerrekerrerereerrr kek please address all correspondence to se t ep ra t1 sincerely cron unters carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice copy of letter to authorized representative
